Case 2:19-cv-12107-KM-JBC Document 100 Filed 12/12/19 Page 1 of 1 PageID: 2267




                                             December 12, 2019



VIA ECF
Honorable Kevin McNulty, U.S.D.J.
United States District Court
District of New Jersey
MLK Federal Building & Courthouse
50 Walnut Street – MLD 2A
Newark, NJ 07102

       Re:     Silbersher v. Janssen Biotech, Inc., et al.
               Civil Action No. 2:19-cv-12107 (KM)(JBC)

Dear Judge McNulty:

        Together with our co-counsel, this office represents Plaintiff-Relator Zachary Silbersher
in this matter. After conferring with counsel for defendants and for plaintiffs in the consolidated
antitrust class actions before the Court involving Zytiga (Nos. 19-14146 and 19-14291), Relator
requests oral argument on defendants’ motion to dismiss (Dkt. 79) the Second Amended
Complaint (Dkt. 63). That motion has been fully briefed as of November 4, 2019. (Dkts. 79, 88,
and 99). If the Court grants oral argument, all parties request that the Court coordinate oral
argument on the motion to dismiss in this action with argument on any motions to dismiss the
consolidated antitrust actions, if the Court believes that doing so will not unduly delay the qui
tam action, given the stay in the antitrust actions pending determination of leadership issues.

       Thank you very much for your consideration.


                                             Respectfully,

                                             /s/ Bruce D. Greenberg

                                             Bruce D. Greenberg


BDG:emp




   298150 v1
